- Provided by MZ Technologies Table of Contents Exhibit 8.1 We conduct our cable television and related activities through a group of companies that we have acquired and developed over the past decade. Set forth in the table below is a list of our direct and indirect subsidiaries, as of December 31, 2009: Name of Subsidiary Jurisdiction of Incorporation or Organization Direct Interest Total Interest (percent) (percent) Consolidated entities Net Belo Horizonte Ltda. Brazil - Net Brasília Ltda. Brazil - Net Rio Ltda. Brazil Net Recife Ltda. Brazil Net São Paulo Ltda. Brazil Net Campinas Ltda. Brazil - Reyc Comércio e Participações Ltda. Brazil Net Bauru Ltda. Brazil Net Goiânia Ltda. Brazil Net Ribeirão Preto Ltda. Brazil Net Sorocaba Ltda. Brazil Horizonte Sul Comunicações Ltda. Brazil Net Paraná Comunicações Ltda. Brazil ale Ltda. Brazil Jacareí Cabo S.A. Brazil ESC 90 Telecomunicações Ltda. Brazil 614 Serviços de Internet Maceió Ltda. Brazil 614 Seviços de Internet João Pessoa Ltda. Brazil
